 
 
IV 
112th CONGRESS
1st Session
H. RES. 307 
IN THE HOUSE OF REPRESENTATIVES 
 
June 15, 2011 
Mr. Bass of New Hampshire submitted the following resolution; which was referred to the Committee on Rules
 
RESOLUTION 
Amending the Rules of the House of Representatives to establish a Committee on the Reduction of Nonessential Federal Expenditures. 
 
 
That  
(a)rule X of the Rules of the House of Representatives is amended by adding at the end the following new clause: 
 
 
Select Committee on the Reduction of Nonessential Federal Expenditures12. 
(a)There is established a Select Committee on the Reduction of Nonessential Federal Expenditures (hereafter in this clause referred to as the select committee). The select committee shall be composed of two members from each standing committee of which one shall be from the majority party and selected by the speaker and one shall be from the minority party and selected by the minority leader. The speaker shall designate one of its members as the chair and the minority leader shall designate one of its members as the vice chair. 
(b)There shall be referred to the select committee proposed legislation relating to the elimination or reduction of all nonessential expenditures of the Government. 
(c)The select committee shall make a full and complete study and investigation of all expenditures of the Government on a continuing basis to ascertain all expenditures of the Government deemed by the committee to be nonessential. 
(d) 
(1)It shall be in order, not later than 30 legislative days after the date on which a bill is reported by the select committee for the majority leader or the majority leader’s designee to move to proceed to the consideration of the bill. It shall also be in order for any Member to move to proceed to the consideration of the bill at any time after the conclusion of such 30-day period. All points of order against the motion are waived. Such a motion shall not be in order after the House has disposed of a motion to proceed on the bill. The previous question shall be considered as ordered on the motion to its adoption without intervening motion. The motion shall not be debatable. A motion to reconsider the vote by which the motion is disposed of shall not be in order. 
(2)Any bill reported by the select committee shall be considered under rules established by the Committee on Rules, except that all points of order established in the Congressional Budget Act of 1974, and related points of order, against the bill and against its consideration are waived. 
(3)Appeals from decisions of the chair relating to the application of the Rules of the House of Representatives to the procedure relating to a bill reported by the select committee shall be decided without debate. 
(4)Except to the extent specifically provided in this clause, consideration of a bill reported by the select committee shall be governed by the Rules of the House of Representatives. It shall not be in order in the House of Representatives to consider any bill within the jurisdiction of the select committee introduced pursuant to the provisions of this clause under a suspension of the rules pursuant to clause 1 of rule XV or under a special rule reported by the Committee on Rules. 
(5)Immediately following the conclusion of consideration of any bill reported by the select committee, the vote on passage of the bill shall occur without any intervening action or motion. If any such bill is passed, the Clerk of the House of Representatives shall cause the bill to be transmitted to the Senate before the close of the next day of session of the House. The vote on passage shall occur not later than the last scheduled legislative day of a session. 
(e)There shall be paid out of the applicable accounts of the House such sums as may be necessary for the expenses of the select committee. Such payments shall be made on vouchers signed by the chairman of the select committee and approved in the manner directed by the Committee on House Administration. Amounts made available under this paragraph shall be expended in accordance with regulations prescribed by the Committee on House Administration. 
(f)In carrying out its functions under this clause, the select committee may— 
(1)appoint, either on a permanent basis or as experts or consultants, any staff that the select committee considers necessary; 
(2)prescribe the duties and responsibilities of the staff; 
(3)fix the compensation of the staff at per annum gross rates that do not exceed the highest rate of basic pay, as in effect from time to time, of level V of the Executive Schedule in section 5316 of title 5, United States Code; 
(4)terminate the employment of any such staff as the select committee considers appropriate; and 
(5)reimburse members of the select committee and its staff for travel, subsistence, and other necessary expenses incurred by them in the performance of their functions for the select committee, other than expenses in connection with any meeting of the select committee held in the District of Columbia. 
(g)The select committee shall cease to exist upon the close of the One Hundred Sixteenth Congress.. 
(b)The amendment made by this resolution shall take effect immediately before noon, January 3, 2013. 
 
